


EXHIBIT 10.39




RESTRICTED STOCK UNIT AGREEMENT
UNDER THE FOURTH AMENDED AND RESTATED ANSYS, INC.
1996 STOCK OPTION AND GRANT PLAN
Name of Grantee:                 ______________
Number of Restricted Stock Units Granted:     ______________
Grant Date:                    ______________


Pursuant to the Fourth Amended and Restated ANSYS, Inc. 1996 Stock Option and
Grant Plan (the “Plan”) as amended through the date hereof, ANSYS, Inc. (the
“Company”) hereby grants the number of Restricted Stock Units listed above (the
“Award”) to the Grantee named above. Each “Restricted Stock Unit” shall relate
to one share of Common Stock par value $.01 per share (the “Stock”) of the
Company, subject to the restrictions and conditions set forth in this Restricted
Stock Unit Agreement (the “Agreement”) and in the Plan.
1.Restrictions on Transfer of Award. The Award shall not be sold, transferred,
pledged, assigned or otherwise encumbered or disposed of by the Grantee, until
shares of Stock have been issued pursuant to Section 3 hereof.
2.Vesting of Restricted Stock Units.
(a)The Restricted Stock Units shall become vested pursuant to the following
schedule (each, a “Vesting Date”), so long as the Grantee continues to be
employed by the Company on each such date;
Incremental Number of Restricted Stock Units Vested        Vesting Date
__________ (25%)            __________
__________ (25%)            __________
__________ (25%)            __________
__________ (25%)            __________
(b)Notwithstanding anything herein to the contrary, in the event that this Award
is assumed in the sole discretion of the parties to a Transaction (as defined in
Section 3 of the Plan) or is continued by the Company and thereafter remains in
effect following such Transaction, then this Award shall be deemed vested in
full upon the date on which the Grantee’s employment with the Company and its
subsidiaries or successor entities terminates if (i) such termination occurs
within 18 months of such Transaction and (ii) such termination is by either the
Company without Cause (as defined below), or by the Grantee if such termination
by the Grantee is preceded during such 18-month period by any material adverse
modification of the duties, principal employment location or compensation of the
Grantee without his or her consent, subject, however, to the following sentence.
In addition and notwithstanding anything herein to the contrary, in the event
that the Grantee is not offered employment by the Company and its subsidiaries
or any successor entities following a Transaction on substantially the same or
better terms (including, without limitation, duties and compensation) than those
in effect immediately prior to such Transaction, then this Award shall be deemed
vested in full upon the date on which the Grantee’s employment with the Company
and its subsidiaries terminates. For this purpose, “Cause” shall have the
meaning given such term in the employment, severance or similar agreement
between the Company and the Grantee and, in the absence of any such agreement,
shall mean a determination by the Company that the Grantee shall be dismissed as
a result of (i) any material breach by the Grantee of any agreement between the
Grantee and the Company; (ii) the conviction of, indictment for or plea of nolo
contendere by the Grantee to a felony or a crime involving moral turpitude; or
(iii) any material misconduct or willful and deliberate non-performance (other
than by reason of disability) by the Grantee of the Grantee’s duties to the
Company.
3.Issuance of Shares of Stock.
(a)Subject to the terms of the Plan and this Agreement, each Restricted Stock
Unit entitles the Grantee to receive one share of Stock as soon as reasonably
practicable following the Vesting Date.
(b)As soon as reasonably practicable following each Vesting Date, but in no
event later than 60 days after the end of the year in which such Vesting Date
occurs, the Company shall direct its transfer agent to issue to the Grantee the
number of shares of Stock equal to the incremental number of Restricted Stock
Units that became vested on such Vesting Date in satisfaction of the Award via
the Company’s dedicated on-line broker.




--------------------------------------------------------------------------------




(c)Shares of Stock shall be issued and delivered to the Grantee in accordance
with Section 3(b) upon compliance to the satisfaction of the Committee with all
requirements under applicable laws or regulations in connection with such
issuance and with the requirements hereof and of the Plan. The determination of
the Committee as to such compliance shall be final and binding on the Grantee.
(d)Until such time as shares of Stock are issued to the Grantee pursuant to
Section 3(b), the Grantee shall have no rights as a stockholder with respect to
any shares of Stock underlying the Restricted Stock Units, including but not
limited to any voting rights.
4.Termination of Employment. Except as provided in Section 2(b) hereof, if the
Grantee’s employment by the Company or its subsidiaries is terminated for any
reason or under any circumstances, this Award shall no longer vest with respect
to any unvested Restricted Stock Units.
5.Effect of Certain Transactions. Subject to Section 2(b) hereof, in the case of
a Transaction (as defined in Section 3 of the Plan), the unvested portion of
this Award shall terminate on the effective date of such Transaction, unless
provision is made in such Transaction in the sole discretion of the parties
thereto for the assumption or continuation of the unvested Award or the
substitution for the unvested Award of new restricted stock units of the
successor person or entity or a parent or subsidiary thereof, with appropriate
adjustment as to the number and kind of shares, as provided in the Plan.
6.Incorporation of Plan. Notwithstanding anything herein to the contrary, this
Award shall be subject to and governed by all the terms and conditions of the
Plan, including the powers of the Committee set forth in Section 2(b) of the
Plan. Capitalized terms used herein shall have the meaning specified in the
Plan, unless a different meaning is specified herein.
7.Transferability. This Award is personal to the Grantee, is non-assignable and
is not transferable by Grantee in any manner, by operation of law or otherwise,
other than by will or the laws of descent and distribution. The Stock to be
issued upon the vesting of this Award to the Grantee shall be issued, during the
Grantee’s lifetime, only to the Grantee.
8.Tax Withholding. Any issuance of shares of Stock to a Grantee pursuant to this
Award shall be subject to applicable tax withholding requirements. The Grantee
shall, not later than the date as of which the transfer of shares of Stock
pursuant to this Award becomes a taxable event for Federal income tax or other
applicable withholding tax purposes, pay to the Company or make arrangements
satisfactory to the Committee for payment of any Federal, state, local, non
U.S., or other taxes required by law to be withheld on account of such taxable
event. The Company shall have the authority to cause the required minimum tax
withholding amount to be satisfied, in whole or in part, by withholding from
shares of Stock to be issued to the Grantee a number of shares of Stock with an
aggregate Fair Market Value that would satisfy such minimum withholding
obligation.
9.No Obligation to Continue Employment. Neither the Company nor any Subsidiary
is obligated by or as a result of the Plan or this Award to continue the Grantee
in employment and neither the Plan nor this Award shall interfere in any way
with the right of the Company or any Subsidiary to terminate the employment of
the Grantee at any time, in accordance with applicable law.
10.Non-Competition, Non-Solicitation. As additional consideration for this Award
to the Grantee, the Grantee hereby agrees that, if at any time during and for a
period of one year after the termination of his or her employment with the
Company or any Subsidiary no matter what the cause of that termination, he or
she engages for any reason, directly or indirectly, whether as owner,
part-owner, shareholder, member, partner, director, officer, trustee, employee,
agent or consultant, or in any other capacity, on behalf of himself or herself
or any firm, corporation or other business organization other than the Company
and its subsidiaries in any one or more of the following activities:
(a)the development, marketing, solicitation, or selling of any product or
service that is competitive with the products or services of the Company, or
products or services that the Company has under development or that are subject
to active planning at any time during Grantee’s employment;
(b)the use of any of the Company’s confidential or proprietary information,
copyrights, patents or trade secrets which was acquired by the Grantee as an
employee of the Company and its subsidiaries; or
(c)any activity for the purpose of inducing, encouraging, or arranging for the
employment or engagement by anyone other than the Company and its subsidiaries
of any employee, officer, director, agent, consultant, or sales representative
of the Company and its subsidiaries or attempt to engage any of them in a manner
which would deprive the Company and its subsidiaries of their services or place
them in a conflict of interest with the Company and its subsidiaries; then (i)
this Award shall terminate effective on the date on which he or she first
engages in such activity, unless terminated sooner by operation of any other
term or condition of this Award or the Plan, and (ii) all shares of Stock issued
to the Grantee pursuant to this Award shall become immediately due and payable
by Grantee to the Company and if such shares of Stock have been sold by the
Grantee, an amount equal to the proceeds from such sale shall become immediately
due and payable by the Grantee to the Company. Grantee acknowledges and agrees
that the activities set forth in this Section 10(a)-(c) are adverse to the




--------------------------------------------------------------------------------




Company’s interests, and that it would be inequitable for Grantee to benefit
from this Award should Grantee engage in any such activities during or within
one year after termination of his or her employment with the Company.
The Grantee may be released from his or her obligations as stated above only if
the Committee (or its duly appointed agent) determines in its sole discretion
that such action is in the best interests of the Company and its subsidiaries.
11.Section 409A of the Code. This Agreement shall be interpreted in such a
manner that the Award shall be exempt from the requirements of Section 409A of
the Code as a “short-term deferral” as described in Section 409A of the Code.
12.Integration. This Agreement constitutes the entire agreement between the
parties with respect to this Award and supersedes all prior agreements and
discussions between the parties concerning such subject matter.
13.Data Privacy. The Grantee hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of the Grantee’s
personal data as described in this Agreement and any other Award grant materials
by and among, as applicable, the company employing the Grantee (the “Employer”),
the Company and any other Subsidiary for the exclusive purpose of implementing,
administering and managing the Grantee’s participation in the Plan.
The Grantee understands that the Company and the Employer may hold certain
personal information about the Grantee, including, but not limited to, the
Grantee’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of Stock or directorships held in the Company, details of all awards
or any other entitlement to shares of Stock awarded, canceled, exercised,
vested, unvested or outstanding in the Grantee’s favor (“Data”), for the
exclusive purpose of implementing, administering and managing the Plan.
The Grantee understands that Data will be transferred to the stock plan service
provider selected by the Company, which is assisting the Company with the
implementation, administration and management of the Plan.  The Grantee
understands that the recipients of the Data may be located in the United States
or elsewhere, and that the recipient’s country (e.g., the United States) may
have different data privacy laws and protections than the Grantee’s country. 
The Grantee understands that he or she may request a list with the names and
addresses of any potential recipients of the Data by contacting his or her local
human resources representative.  The Grantee authorizes the Company, the stock
plan service provider and any other possible recipients which may assist the
Company (presently or in the future) with implementing, administering and
managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the sole purposes of implementing, administering
and managing the Grantee’s participation in the Plan.  The Grantee understands
that Data will be held only as long as is necessary to implement, administer and
manage the Grantee’s participation in the Plan.  The Grantee understands that he
or she may, at any time, view Data, request additional information about the
storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing his or her local human resources representative.  Further, the
Grantee understands that he or she is providing the consents herein on a purely
voluntary basis.  If the Grantee does not consent, or if the Grantee later seeks
to revoke his or her consent, his or her  employment status or service and
career with the Employer will not be adversely affected; the only adverse
consequence of refusing or withdrawing consent is that the Company would not be
able to grant the Grantee the Award or other equity awards or administer or
maintain such awards.  Therefore, the Grantee understands that refusing or
withdrawing his or her consent may affect the Grantee’s ability to participate
in the Plan.  For more information on the consequences of the Grantee’s refusal
to consent or withdrawal of consent, the Grantee understands that he or she may
contact his or her local human resources representative.
14.Nature of Grant. In accepting the Award, the Grantee acknowledges,
understands and agrees that:
(a)the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan;
(b)the grant of the Award is voluntary and occasional and does not create any
contractual or other right to receive future grants;
(c)all decisions with respect to future Awards or other grants, if any, will be
at the sole discretion of the Company;
(d)the Award and the Grantee’s participation in the Plan shall not be
interpreted as forming an employment contract with the Company;
(e)the Grantee is voluntarily participating in the Plan;
(f)the Award and any shares of Stock acquired under the Plan are not intended to
replace any pension rights or compensation;




--------------------------------------------------------------------------------




(g)the Award and any shares of Stock acquired under the Plan, and the income and
value of same, are not part of normal or expected compensation for any purpose,
including, without limitation, calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses,
long-service awards, pension or retirement benefits or payments or welfare
benefits or similar payments;
(h)the future value of the shares of Stock underlying the Award is unknown,
indeterminable, and cannot be predicted with certainty;
(i)no claim or entitlement to compensation or damages shall arise from
forfeiture of the Award resulting from the termination of the Grantee’s
employment relationship (for any reason whatsoever, whether or not later found
to be invalid or in breach of employment laws in the jurisdiction where the
Grantee is employed or the terms of the Grantee’s employment agreement, if any);
(j)unless otherwise provided in the Plan or by the Company in its discretion,
the Award and the benefits evidenced by this Agreement do not create any
entitlement to have the Award or any such benefits transferred to, or assumed
by, another company nor to be exchanged, cashed out or substituted for, in
connection with any corporate transaction affecting the Company’s Stock; and
(k)neither the Employer, the Company nor any other Subsidiary shall be liable
for any foreign exchange rate fluctuation between the Grantee’s local currency
and the United States Dollar that may affect the value of the Award or of any
amounts due to the Grantee pursuant to settlement of the Award or the subsequent
sale of any shares of Stock acquired upon settlement.
15.No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Grantee’s participation in the Plan, or the Grantee’s acquisition or sale of the
underlying shares of Stock.  The Grantee is hereby advised to consult with his
or her own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.
16.Language. If the Grantee has received this Agreement, or any other document
related to the Award and/or the Plan translated into a language other than
English and if the meaning of the translated version is different than the
English version, the English version will control.
17.Notices. Notices hereunder shall be mailed or delivered to the Company at its
principal place of business and shall be mailed or delivered to the Grantee at
the address on file with the Company or, in either case, at such other address
as one party may subsequently furnish to the other party in writing.
18.Amendment. Pursuant to Section 18 of the Plan, the Committee may at any time
amend or cancel any unvested portion of this Award, but no such action may be
taken that adversely affects the Grantee’s rights under hereunder without the
Grantee’s consent.
19.Severability. If any provision(s) hereof shall be determined to be illegal or
unenforceable, such determination shall in no manner affect the legality or
enforceability of any other provision hereof.
20.Counterparts. For the convenience of the parties and to facilitate execution,
this Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which shall constitute one and the same
document.
ANSYS, INC.


By:     ________________________    
Title:




--------------------------------------------------------------------------------




The foregoing Award is hereby accepted and the terms and conditions of this
Agreement are hereby agreed to by the undersigned. Electronic acceptance of this
Award pursuant to the Company’s instructions to the Grantee (including through
an online acceptance process) is acceptable.


Dated: _______________
____________________________
 
Grantee's Signature
 
 
 
Grantee's name and address:
 
 
 
____________________________
 
 
 
____________________________
 
 
 
____________________________











